—In an action to recover payment for goods sold and delivered, the plaintiff appeals from an order of the Supreme Court, Nassau County (Schmidt, J.), entered December 21, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the plaintiff corporation does not have standing to maintain the present action since it was dissolved, inter alia, for neglecting to pay requisite franchise taxes, penalties, and interest charges (see, Tax Law § 203-a [7]) and has not been reinstated (see, Lorisa Capital Corp. v Gallo, 119 AD2d 99; De George v Yusko, 169 AD2d 865; cf., In re McGregor, 182 Bankr 96 [US Bankruptcy Ct, SD NY, May 5, 1995, Garrity, J.]).
In light of this determination, we need not reach the remaining issues. O’Brien, J. P., Sullivan, Luciano and Smith, JJ., concur.